DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first extension area comprises a first light transmission area, and a first transparent film layer or no structure is arranged within the first light transmission area; the second substrate comprises a second extension area beyond the first frame sealing structure, the second extension area comprises a second light transmission area, and a second transparent film layer or no structure is arranged within the second light transmission area; and the first light transmission area is overlapped with the second light transmission area” in combination with the all other limitations of claim 1.
Claims 2-10 are allowable due to dependency to claim 1.
US 20180205156 A1 to Li et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Li discloses various limitations of base claim 1: a liquid crystal antenna, comprising: a first substrate (Fig. 3 substrate 101); a second substrate arranged opposite to the first substrate (Fig. 3  substrate 102); a liquid crystal layer located between the first substrate and the second substrate (Fig. 3 liquid-crystal layer 114); a first metal electrode located on one side of the first substrate facing toward the second substrate (Fig. 3 radiator 111), wherein the first metal electrode comprises a plurality of microstrip line units (As shown in Fig. 3); a driving circuit located within a step area of the first substrate beyond the second substrate (Fig. 3 control circuit 50), wherein the first metal electrode is electrically connected to the driving circuit (para 32); a second metal electrode located on one side of the second substrate facing toward the first substrate (Fig. 3 radiator 112), wherein the second metal electrode comprises a plurality of first hollow-out areas (See Fig. 3 area 112a), and a vertical projection of one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the first metal electrode on the second substrate (as shown in Fig. 3); a third metal electrode located on one side of the second substrate facing away from the first substrate (Fig. 3 radiator 113), wherein the vertical projection of the one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the third metal electrode on the second substrate (as shown in Fig. 3); and a first frame sealing structure located between the first substrate and the second substrate and arranged around the liquid crystal layer (See Fig. 3 and para 31), wherein the first substrate, and the second substrate and the first frame sealing structure form a liquid crystal cell (See Fig. 3); wherein, the first substrate and the second substrate each are a transparent substrate (para 31); the first substrate comprises a first extension area beyond the first frame sealing structure (as shown in Fig. 3).  
However, Li does not disclose that “the first extension area comprises a first light transmission area, and a first transparent film layer or no structure is arranged within the first light transmission area; the second substrate comprises a second extension area beyond the first frame sealing structure, the second extension area comprises a second light transmission area, and a second transparent film layer or no structure is arranged within the second light transmission area; and the first light transmission area is overlapped with the second light transmission area.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one third hollow-out area is not overlapped with neither the first metal electrode nor the third metal electrode; and the vertical projection of the one of the plurality of first hollow-out areas and a vertical projection of the at least one third hollow-out area on the second substrate are located within a vertical projection of the liquid crystal cell on the second substrate” in combination with the all other limitations of claim 11.
Claims 12-19 are allowable due to dependency to claim 11.
US 20180205156 A1 to Li et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11 in combination with the all other limitations of claim 11.  Specifically, Li discloses various limitations of base claim 11: a liquid crystal antenna, comprising: a first substrate (Fig. 3 substrate 101); a second substrate arranged opposite to the first substrate (Fig. 3  substrate 102); a liquid crystal layer located between the first substrate and the second substrate (Fig. 3 liquid-crystal layer 114); a first frame sealing structure located between the first substrate and the second substrate and arranged around the liquid crystal layer (See Fig. 3 and para 31), wherein the first substrate, the second substrate and the first frame sealing structure form a liquid crystal cell (See Fig. 3); a first metal electrode located on one side of the first substrate facing toward the second substrate (Fig. 3 radiator 111), wherein the first metal electrode comprises a plurality of microstrip line units (As shown in Fig. 3); a driving circuit located within a step area of the first substrate beyond the second substrate (Fig. 3 control circuit 50), wherein the first metal electrode is electrically connected to the driving circuit (para 32); a second metal electrode located on one side of the second substrate facing toward the first substrate (Fig. 3 radiator 112), wherein the second metal electrode comprises a plurality of first hollow-out areas and at least one third hollow-out area (See Fig. 3 area 112a), and a vertical projection of one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the first metal electrode on the second substrate (as shown in Fig. 3); and a third metal electrode located on one side of the second substrate facing away from the first substrate (Fig. 3 radiator 113), wherein the vertical projection of the one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the third metal electrode on the second substrate (as shown in Fig. 3).
However, Li does not disclose that “at least one third hollow-out area is not overlapped with neither the first metal electrode nor the third metal electrode; and the vertical projection of the one of the plurality of first hollow-out areas and a vertical projection of the at least one third hollow-out area on the second substrate are located within a vertical projection of the liquid crystal cell on the second substrate.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Regarding Claim 20.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “at least one third hollow-out area is not overlapped with neither the first metal electrode nor the third metal electrode; and the vertical projection of the one of the plurality of first hollow-out areas and a vertical projection of the at least one third hollow-out area on the second substrate are located within a vertical projection of the liquid crystal cell on the second substrate” in combination with the all other limitations of claim 20.
US 20180205156 A1 to Li et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 20 in combination with the all other limitations of claim 20.  Specifically, Li discloses various limitations of base claim 20: a communication device, further comprising a liquid crystal antenna, wherein the liquid crystal antenna comprises: a first substrate (Fig. 3 substrate 101); a second substrate arranged opposite to the first substrate (Fig. 3  substrate 102); a liquid crystal layer located between the first substrate and the second substrate (Fig. 3 liquid-crystal layer 114); a first frame sealing structure located between the first substrate and the second substrate and arranged around the liquid crystal layer (See Fig. 3 and para 31), wherein the first substrate, the second substrate and the first frame sealing structure form a liquid crystal cell (See Fig. 3); a first metal electrode located on one side of the first substrate facing toward the second substrate (Fig. 3 radiator 111), wherein the first metal electrode comprises a plurality of microstrip line units (As shown in Fig. 3); a driving circuit located within a step area of the first substrate beyond the second substrate (Fig. 3 control circuit 50), wherein the first metal electrode is electrically connected to the driving circuit (para 32); a second metal electrode located on one side of the second substrate facing toward the first substrate (Fig. 3 radiator 112), wherein the second metal electrode comprises a plurality of first hollow-out areas and at least one third hollow-out area (See Fig. 3 area 112a), and a vertical projection of one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the first metal electrode on the second substrate (as shown in Fig. 3); and a third metal electrode located on one side of the second substrate facing away from the first substrate (Fig. 3 radiator 113), wherein the vertical projection of the one of the plurality of first hollow-out areas on the second substrate is located within a vertical projection of the third metal electrode on the second substrate (as shown in Fig. 3).
However, Li does not disclose that “at least one third hollow-out area is not overlapped with neither the first metal electrode nor the third metal electrode; and the vertical projection of the one of the plurality of first hollow-out areas and a vertical projection of the at least one third hollow-out area on the second substrate are located within a vertical projection of the liquid crystal cell on the second substrate.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871